Title: Albert Gallatin to Thomas Jefferson, 6 September 1815
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
             New York Septer 6th 1815
          
          I enclose two letters from Europe, one from La Fayette, who desired that I should bear witness to his constant endeavours, under all circumstances, in support of the cause of liberty, and to his undiminished affection for his American friends & particularly for yourself.I was much gratified by the receipt of your kind letter of March last brought by Mr Ticknor. Your usual partiality to me is evinced by the belief that our finances might have been better directed if I had remained in the Treasury. But I always thought, that our war expences were so great, perhaps necessarily so, in proportion to the ordinary resources of the country, and the opposition of the monied men so inveterate, that it was impossible to avoid falling into a paper system, if the war should be much longer protracted. I only regret that specie payments were not resumed on the return of peace. Whatever difficulties may be in the way, they cannot be insuperable, provided the object be immediately attended to. If delayed, private interest will operate here as in England and lay us under the curse of a depreciated & fluctuating currency. In every other respect, I must  acknowledge that the war has been useful. The character of America stands now as high as ever on the European continent, and higher than ever it did in Great Britain. I may say that we are favourites every where except at Courts: and even there, although the Emperor of Russia is perhaps the only Sovereign who likes us, we are generally respected and considered as the Nation designed to check the naval despotism of England. France which alone can have a navy will, under her present dynasty, be for some years a vassal of her great rival; and the mission with which I have been honoured may be is, in a political view, unimportant. The revolution has not however been altogether useless. There is a visible improvement in the agriculture of the country, and in the situation of the peasantry. The new generation belonging to that class, freed from the petty despotism of nobles and priests, & made more easy in their circumstances by the abolition of tithes, & by the equalisation of taxes have acquired an independent spirit & are far superior to their fathers in intellect and information. They are not republicans and are still too much dazzled by military glory: but I think that no monarch or ex-nobles can hereafter oppress them long with impunity. Accept, my dear Sir, the assurance of my constant & grateful attachment and respect.
          
            Yr obt Servt
            Albert Gallatin
          
        